Exhibit 99.1 ANNUAL REPORT 2008 MARCH 26, 2009 Information in this annual report is provided as of March 26, 2009, unless otherwise indicated. This annual report includes forward-looking statements that are based on certain assumptions and reﬂect our current expectations. Forward-looking statements are those that are not historical facts and also include our expectations about future prospects. Forward-looking statements are subject to a number of risks and uncertainties that could cause actual results or events to differ materially from current expectations. Some of the factors that could cause actual results to differ materially from current expectations are discussed in the “Risk Factors” section of this annual report as well as in materials that Thomson Reuters Corporation and Thomson Reuters PLC from time to time ﬁle with, or furnish to, securities regulatory authorities. We disclaim any intention or obligation to update or revise any forward-looking statements, whether as a result of new information, future events or otherwise, other than as required by applicable law, rule or regulation. The following terms in this annual report have the following meanings, unless otherwise indicated: · “Common shares” refers to common shares of Thomson Reuters Corporation; · “DLC structure” refers to the dual listed company structure under which Thomson Reuters Corporation, Thomson Reuters PLC and their respective consolidated subsidiaries operate as a uniﬁed group; · “Ordinary shares” refers to ordinary shares of Thomson Reuters PLC and references also include American Depositary Shares (ADSs), each of which represents six ordinary shares; · “Reuters” refers to Reuters Group PLC before its acquisition by Thomson on April 17, 2008; · Thomson” refers to The Thomson Corporation (now Thomson Reuters Corporation) before its acquisition of Reuters on April 17, 2008; · Thomson Reuters,” “we,” “us” and “our” each refers collectively to Thomson Reuters Corporation, Thomson Reuters PLC and their respective consolidated subsidiaries operating as a uniﬁed group pursuant to the DLC structure; · Thomson Reuters board” or “board” refers to the board of directors of each of Thomson Reuters Corporation and Thomson Reuters PLC; · Woodbridge” refers to The Woodbridge Company Limited and other companies afﬁliated with it; and · “$”, “US$” or “dollars” are to U.S. dollars. For information regarding our disclosure requirements under applicable Canadian, UK and US laws and regulations, please see the “Cross Reference Tables” section of this annual report. Information contained on our website or any other websites identiﬁed in this annual report is not part of this annual report. All website addresses listed in this annual report are intended to be inactive, textual references only. The Thomson Reuters logo and our other trademarks, trade names and service names mentioned in this annual report are the property of Thomson Reuters. TABLE OF CONTENTS 1 Business 12 Risk Factors 18 Management s Discussion and Analysis 60 Financial Statements 110 Senior Management and Directors 117 Additional Information 137 Cross Reference Tables 141 Corporate Information BUSINESS OVERVIEW We are the leading source of intelligent information for the world’s businesses and professionals, providing customers with competitive advantage. Intelligent information is a unique synthesis of human intelligence, industry expertise and innovative technology that provides decision-makers with the knowledge to act, enabling them to make better decisions faster. Through more than 50,000 people across 93 countries, we deliver this must-have insight to the financial, legal, tax and accounting, healthcare,science and media markets, powered by the world’s most trustednews organization. We are organized in two divisions: · Markets, which consists of our financial and media businesses; and · Professional, which consists of our legal, tax and accounting, healthcare and science businesses. 2008 and 2009 Priorities In 2008, we closed our acquisition of Reuters and wemade significant progress on our three key business priorities, as described below. For 2009, we remain focused on these same priorities. 2008 and 2009 Priorities 2008 Progress Integrate Thomson and Reuters businesses to drive long-term growth and capture synergies As we progressed with integrating Reuters, we identified significant additional opportunities for cost savings. We currently expect $1.0 billion in annualized cost savings from integration programs by the end of 2011. Our overall savings target (including legacy efficiency programs) is currently $1.4 billion The Markets division sales organization was integrated in the first 90 days after closing and product roadmaps were delivered to customers Real estate moves were completed in 39 locations (over 10,000 employees worldwide) We made significant progress developing a common platform and product roadmap We introduced cross-divisional products that position us to grow our businesses, such as the inclusion of Reuters News in Thomson ONE and Professional division products, and StreetEvents in Reuters 3000Xtra Capitalize on a global brand and presence to drive international growth Westlaw expanded in China and Japan and we launched a smaller-scale, lower-cost Westlaw platform that can be used globally, eliminating the need to create a new online platform for each country or region We began working on an important cross-divisional initiative, Islamic Finance The new Thomson Reuters brand was ranked #44 in Business Week’s 100 Best Global Brands for 2008 – higher than either Thomson or Reuters had ever achieved on its own We reorganized our Legal and Tax & Accounting businesses on a global basis to facilitate the creation of more international solutions for our customers and to follow the expansion of our customers around the world Achieve scale economics and make the whole of Thomson Reuters greater than the sum of its parts Our business units have been collaborating to offer new services, grow revenues and achieve cost efficiencies We refinanced $3 billion of debt financing at favorable interest rates and we fully repaid our bridge credit facility used to finance the Reuters acquisition We also seek to drive shareholder value by adhering to three financial priorities in managing our business. No. 1 Invest to drive long-term growth and returns No. 2 Focus on free cash flow No. 3 Support business objectives with a robust capital strategy Capital expenditure management process Disciplined capital spending Target net debt/EBITDA ratio of 2.0x Acquisition process and metrics Working capital management Access to capital markets Portfolio optimization process Performance improvement included in management incentives Focus on balancing investments and returns THOMSON REUTERS ANNUAL REPORT 2008 1 MARKETS DIVISION The Markets division serves ﬁnancial services and corporate professionals globally, with Reuters Media serving a broader professional and consumer media market. The Markets division delivers intelligent information, supporting technology and infrastructure to a diverse set of customers. These solutions are designed to help our customers generate superior returns, improve risk management, increase access to liquidity and create efficient, reliable infrastructures in increasingly global, electronic and multi-asset class markets. The Markets division consists of our Sales & Trading, Investment & Advisory, Enterprise and Media businesses. SALES & TRADING Sales & Trading provides a combination of information, trading and post-trade connectivity requirements for the trading ﬂoor activities of buy-side and sell-side clients in foreign exchange, fixed income, equities and other exchange-traded instruments, as well as in the commodities and energy markets.
